Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 6/28/2022 in which claims 1-20 are pending, claim 14-20 are new and claims 1, 5, 6, 8, 9, are currently amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivie (U.S. Patent 2,565,828).  In regards to claim 1, Vive discloses a hair cutting unit (fig. 1) for use in a shaving device , said hair cutting unit comprising: an external cutting member (1) having a shaving surface with hair-entry openings (“radial slits” col. 2, line 15);  an internal cutting member (2) which is rotatable relative to the external cutting member (1) about an axis of rotation (center longitudinal axis of 8) and which has a plurality of hair-cutting elements (as shown in Figure 1); a supporting member (nut 14) having a skin contacting surface (outer surface) surrounding the external cutting member (1); and  a retaining component (5) which is releasably couplable to the supporting member (14) by means of a coupling structure (threads between 14 and 5) and which is configured to retain the external cutting member (1) in an operational position relative to the supporting member in an assembled condition of the hair cutting unit (e.g. per Figure 1); wherein in the assembled condition: 
a retained element (the horizontal flange of the external cutting member 1; see Figure 1) of the external cutting member (the horizontal flange of the external cutting member 1 in figure 1, not separately numbered) is retained between a 
first retaining member (the abutment surface of the retaining component 5 on the upper side of the horizontal flange; fig. 1) of the retaining component and a second retaining member (the abutment surface of the supporting member 14 on the upper side of the horizontal flange in figure 1) of the supporting member (14) at least in an axial direction parallel to the axis of rotation; in a parallel orientation of the shaving surface relative to the skin contacting surface, the shaving surface protrudes relative to the skin contacting surface in the axial direction over an exposure distance (figure 1 shows the complete exposure of the shaving surface 1); and wherein the coupling structure comprises a first guiding member provided on the supporting member (thread(s) of 14) and a second guiding member provided on the retaining component (thread(s) on 5 that mate with the thread(s) of 14), the first and second guiding members (mating threads) being configured to: mutually engage when the retaining component (5)  is in any angular position between a first angular position (a threaded position before the fully seated position) and a second angular position (fully seated position) about the axis of rotation (center of 8) relative to the supporting member (14), the first and second angular positions being mutually different (infinite number of threaded positions as the nut 14 is threaded onto the flange 5); and establish the assembled condition in the second angular position of the retaining component (as shown in Figure 1);   wherein the first and second guiding members (threads of 14 and 5) are configured such that, when the first and second guiding members mutually engage in the first angular position of the retaining component, the retained element of the external cutting member is moveable between the first and second retaining members parallel to the axis of rotation over a distance which is at least equal to the exposure distance (before the nut 14 is fully seated on the flange 5 the horizontal flange of the external cutting member 1 is able to move in a vertical direction parallel to the axis of rotation over a distance between the length of the threaded section of 14, which is longer than the exposure distance as shown in Figure 1.); such that the shaving surface of the external cutting member (1) protrudes in the axial direction away from the skin contacting surface (outer surface of 14) of the supporting member by a distance up to the exposure distance in response to manually turning the retaining component (5) relative to the supporting member (14) about the axis of rotation from the first angular position to the second angular position (as 14 and 5 are threadingly engaged, the nut 14 can be held stationary, and flange 5 rotated, such as 5 is rotated, more of the external shaving surface of the external cutting member protrudes from the nut 14)

 	




In regards to claim 2, Vive discloses wherein the second guiding member (threads on 5) comprises a guiding surface (top surface of the thread) which, in the assembled condition, extends obliquely relative to a tangential direction relative to the axis of rotation (top surface extends downwardly at an angle away from the axis of rotation per fig 1), and wherein the first guiding member (threads of 14) comprises an abutment element (e.g. bottom surface of the threads) for engaging the guiding surface (top surface of the threads 5).  
In regards to claim 3, Vive discloses wherein the abutment element (e.g. bottom surface of the threads14) comprises an additional guiding surface (e.g. the top surface of the threads 14) which, in the assembled condition, extends obliquely relative to the tangential direction for co-operation with the guiding surface (top surface of the threads 5) of the second guiding member (the top and bottom surfaces of both threads engage and cooperate with each other).  
In regards to claim 4, Vive discloses wherein the guiding surface (top surface of the threads 5 )extends obliquely over an angular distance about the axis of rotation which is at least equal to 15% of an angular distance between the first and second angular positions (as the first angular position can be defined as an angular position ; then depending on what is set as the first angular position, distance between the first and second angular positions can be set as close to the second angular position as desired, such that the guiding surface could be said to at least equal 15 % of that angular distance. 
In regards to claim 5, as best understood, Vive discloses wherein the guiding surface (top surface of the thread) is one of planara and curved seen in a tangential cross-section relative to the axis of rotation (from a front view of the threads, the top surface appears planar).  
In regards to claim 6, Vive discloses wherein: the retaining component  (5) has a mainly annular base portion (area near the ball bearings 7); the supporting member (14) has a mainly cylindrical receiving member (side walls of 14; near the threads) for accommodating the external cutting member (1); the second guiding member (threads on 5) comprises two guiding elements (threads on the right hand side/ threads on the left hand side) provided on two diametrically opposite circumferential portions of the annular base portion and each comprising a guiding surface (surface of the threads) which, in the assembled condition, extends obliquely relative to a tangential direction relative to the axis of rotation; and the first guiding member comprises two abutment elements  non-threaded portion of inner wall of 14, above the threads; axially adjacent the flange of 1) provided in diametrically opposite positions on an inner wall of the receiving member (side wall of 14 near the threads) for engaging the guiding surface of a respective one of the two guiding elements.  
In regards to claim 7, Vive discloses wherein the retained element (flange of outer cutter 1) is a circumferential flange of the external cutting member.
In regards to claim 8,  Vive discloses: the first retaining member (the abutment surface of the retaining component 5 on the upper side of the horizontal flange; fig. 1) comprises a plurality of abutment surfaces (at least the left and right side per Figure 1) provided on a side (top side) of the annular base portion (near the bearings 7) facing the retained element (flange of the outer cutter 1)of the external cutting member in the assembled condition; and the second retaining member (the abutment surface of the supporting member 14 on the upper side of the horizontal flange in figure 1) comprises two supporting elements (non-threaded portion of inner wall of 14, above the threads; axially adjacent the flange of 1) provided in diametrically opposite positions on the inner wall of the receiving member (side walls of 14; near the threads), each supporting element being positioned adjacent to a respective one of the two abutment elements of the first guiding member seen in the axial direction.  
In regards to claim 9, Vive discloses wherein the angular distance about the axis of rotation present between the first and second angular positions is smaller than 360 degrees (the first and second angular positions can be less than 360 degrees; e.g. when the first position is set as the last threaded rotation between the nut and flange).  
In regards to claim 14 Vive discloses a hair cutting unit (fig. 1)comprising: an external cutter (1) having a shaving surface with hair-entry openings (“radial slits” col. 2, line 15); an internal cutter (2) which is rotatable relative to the external cutting member about an axis of rotation (center longitudinal axis of 8); a support (nut 14) having a skin contacting surface (outer surface) surrounding the external cutter (1); and a retainer (5) releasably couplable to the support (14; via threads) and configured to retain the external cutter (1) and the internal cutter (2) in the support, wherein the shaving surface of the external cutter (1) protrudes in an axial direction parallel to the axis of rotation away from the skin contacting surface of the support in response to rotation of the retainer relative to the support about the axis of rotation (as 14 and 5 are threadingly engaged, the nut 14 can be held stationary, and flange 5 rotated, such as 5 is rotated, more of the external shaving surface of the external cutting member protrudes from the nut 14)
In regards to claim 15 Vive discloses in an assembled condition, a retained element of the external cutter is retained between a protruding abutment surface of the retainer (the abutment surface of the retaining component 5 on the upper side of the horizontal flange; fig. 1)  and an annular internal rim of the supporting member (the abutment surface of the supporting member 14 on the upper side of the horizontal flange in figure 1)  at least in an axial direction parallel to the axis of rotation.
In regards to claim 16 Vive discloses wherein the support (14) includes a first guide (threads), and the retainer (5) includes a second guide (threads), and wherein the first and second guides are configured to: mutually engage when the retainer is in any angular position between a first angular position (a threaded position before the fully seated position) and a second angular position (seated position)about the axis of rotation relative to the support, the first and second angular positions being mutually different; and establish an assembled condition in the second angular position of the retainer where the shaving surface of the external cutter protrudes in the axial direction away from the skin contacting surface of the support.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vivie (U.S. Patent 2,565,828) in view of Oosterhoff et al. (U.S. Publication 2016/0052153), herein referred to as Oosterhoff.  Vivie only discloses a single shaving unit and therefore does not disclose wherein the shaving unit comprising at least two hair cutting units and a supporting component supporting the at least two hair cutting units, wherein each hairWO 2019/101496PCT/EP2018/080074 22cutting unit is a hair cutting unit according claim 1.  Attention is further directed to the Oosterhoff electric shaving apparatus.  Oosterhoff discloses that instead of a single cutting unit, three cutting units are employed that are driven by a central shaft and drive gearing.  Having three heads allows for greater contour cutting and covered surface area during shaving.  It would have been obvious to one having ordinary skill in the art to have modified the Vivie shaver to have two or three hair cutting units such as taught by Oosterhoff to allow for more adaptable contour shaving improving the cutting experience and minimizing the user’s shaving time. 
  	In regards to claim 11, the modified device of Vivie discloses wherein the supporting member (14) of each hair cutting unit is pivotally supported by the supporting 5component (e.g. 255 Oosterhoff).  
In regards to claim 12, the modified device of Vivie discloses a shaving head (203 Oosterhoff) comprising: a base structure including a coupling member (230 Oosterhoff) configured to releasably couple the shaving head to a main body of a shaving device (e.g. 1 Oosterhoff); and  10- a shaving unit (203 Oosterhoff) which is releasably couplable to the base structure; wherein the shaving unit is a shaving unit according to claim 10.
In regards to claim 13, the modified device of Vivie discloses a shaving device comprising:  a main body (e.g. 1 Oosterhoff) accommodating an actuator (6 Oosterhoff); and  15a shaving head (203 Oosterhoff) which is releasably couplable to the main body for being driven by the actuator (at 230 Oosterhoff); wherein the shaving head is a shaving head according to claim 12.
In regards to claim 17 the modified device of Vive discloses discloses a shaver comprising: a main body (4) accommodating an actuator; and a shaving head releasably couplable to the main body for being driven by the actuator (driving unit/ motor), the shaving head including a base and at least two shaving assemblies releasably couplable to the base (as modified by Oosterhoff) , wherein each shaving assembly of the at least two shaving assemblies includes: a hair cutting unit (fig. 1) comprising: an external cutter (1) having a shaving surface with hair-entry openings (“radial slits” col. 2, line 15); an internal cutter (2) which is rotatable relative to the external cutting member about an axis of rotation (center longitudinal axis of 8); a support (nut 14) having a skin contacting surface (outer surface) surrounding the external cutter (1); and a retainer (5) releasably couplable to the support (14; via threads) and configured to retain the external cutter (1) and the internal cutter (2) in the support, wherein the shaving surface of the external cutter (1) protrudes in an axial direction parallel to the axis of rotation away from the skin contacting surface of the support in response to rotation of the retainer relative to the support about the axis of rotation (as 14 and 5 are threadingly engaged, the nut 14 can be held stationary, and flange 5 rotated, such as 5 is rotated, more of the external shaving surface of the external cutting member protrudes from the nut 14)
In regards to claim 18 the modified device of Vive discloses discloses in an assembled condition, a retained element of the external cutter is retained between a protruding abutment surface of the retainer (the abutment surface of the retaining component 5 on the upper side of the horizontal flange; fig. 1)  and an annular internal rim of the supporting member (the abutment surface of the supporting member 14 on the upper side of the horizontal flange in figure 1)  at least in an axial direction parallel to the axis of rotation.
In regards to claim 19 the modified device of Vive discloses discloses wherein the support (14) includes a first guide (threads), and the retainer (5) includes a second guide (threads), and wherein the first and second guides are configured to: mutually engage when the retainer is in any angular position between a first angular position (a threaded position before the fully seated position) and a second angular position (seated position)about the axis of rotation relative to the support, the first and second angular positions being mutually different; and establish an assembled condition in the second angular position of the retainer where the shaving surface of the external cutter protrudes in the axial direction away from the skin contacting surface of the support.
In regards to claim 20 the modified device of Vive discloses wherein the support of the each shaving assembly is pivotally supported by a supporting component (e.g. support tube 30; Oosterhoff)

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. The Applicant argues that “Vive does not disclose that the cutting member 2 does not protrude away from the cutting plate 1. Rather the cutting member 2 is flush with, and abuts the cutting plate 1.”  As the claims are amended, the claims state the “the shaving surface of the external cutting member protrudes in the axial direction away from the skin contacting surface of the supporting member”.  The skin contacting member was noted as being the outer surface of 14.  As the nut 14 and the flange 5 are threadingly engaged, the nut 14 can be held stationary, and flange 5 rotated, such as 5 is rotated, more of the external shaving surface of the external cutting member protrudes from the nut 14. Thus the flange and outer cutter can be moved through the stationary nut 14 during installation such that by manually turning the flange 5 the external cutting member is moved away from the nut, increasing the exposure distance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724